DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakamoto et al. (U.S. Patent Pub. No. 2018/0041054).
In regards to claim 1, Nakamoto discloses a control circuit module, applicable to a system circuit of an electronic device, the control circuit module comprising:
A first check circuit coupled between the system circuit and a positive electrode of a first battery cell (See Fig. 4, engine start-up device 10 maps to the system circuit, and switch Q1 and diode 37 map to first check circuit);
A first discharge circuit coupled between a first node and a ground, with the first node coupled to the positive electrode of the first battery cell and the first check circuit, wherein the first discharge circuit has a first discharge control end (See Figs. 4 and 6, discharge circuits 45, comprising a resistor and a switch in parallel, are coupled to the positive battery terminal and a ground on the voltage detection line; first discharge control end will be discussed below);
A controller coupled to the system circuit and adapted to control the first discharge control end and the first battery cell (See Fig. 4 and 0074; controller 70 along with voltage detection units 61 and 65 map to a controller unit, and “After starting charge, the controller 70 compares the voltage of each secondary battery 31 measured by the first voltage detection unit 61 with a threshold (3.5 V for example).  Then, all the discharge circuits 45 corresponding to the secondary battery 31 exceeding the threshold value are operated, and the secondary battery 31 exceeding the threshold value is discharged with a resistor”, implicitly disclosing that the discharge circuit has a discharge control end that is activated by the controller in order to perform this selective cell discharge);
And a power input/output end, wherein a charging current is transferred to the first battery cell through the system circuit and the power input/output end such that the first battery cell is charged according to the charging current (See Fig. 4, terminals 22P and 22N coupled the engine start up device/charger to the battery 30, and the control unit is connected by voltage detection unit 65),
Wherein the power input/output end is coupled between the system circuit and the controller and the power input/output end coupled the system circuit to the controller (See Fig. 4, terminals 22P and 22N coupled the engine start up device/charger to the battery 30, and the control unit is connected by voltage detection unit 65).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamoto et al. (U.S. Patent Pub. No. 2018/0041054) in view of Li (U.S. Patent Pub. No. 2018/0262023).

In regards to claim 2, Nakamoto does not explicitly disclose a second check circuit coupled between the system circuit and a positive electrode of a second battery cell but does disclose a second discharge circuit coupled between a second node and a ground, with the second node coupled to the positive electrode of the second battery cell and the first check circuit, wherein the second discharge circuit has a second discharge control end (See Fig. 4 and 6, each battery cell has its own discharge switch and resistor pair).
However, having a second battery with an identical check circuit and discharge circuit would be obvious to a person of ordinary skill in the art when having two batteries connected in parallel as shown by Li (See Li, Fig. 10, each battery 100A and 100B has its own check circuit QchgA between it and the load).
Nakamoto and Li are analogous art in the field of battery charging and discharging circuits.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have a duplicate battery, check circuit and discharge circuit in order to have multiple batteries in parallel, increasing the ability of the batteries to power the load.

In regards to claim 3, Nakamoto further discloses that the discharge circuits comprise a resistor and switch connected in series, with the switch having a control end that serves as a discharge control end (See Fig. 4 and 6, the discharger comprises resistors R coupled in series with switches S, and the base of the switches are connected to the controller 70 as implicitly disclosed by 0074 discussed above).

In regards to claim 4, Nakamoto discloses a control method of a control circuit module, applicable to an electronic device, the control method comprising the steps of:
enabling a first discharge circuit by a controller (See Fig. 4 and 0074; controller 70 along with voltage detection units 61 and 65 map to a controller unit, and “After starting charge, the controller 70 compares the voltage of each secondary battery 31 measured by the first voltage detection unit 61 with a threshold (3.5 V for example).  Then, all the discharge circuits 45 corresponding to the secondary battery 31 exceeding the threshold value are operated, and the secondary battery 31 exceeding the threshold value is discharged with a resistor”, implicitly disclosing that the discharge circuit has a discharge control end that is activated by the controller in order to perform this selective cell discharge); 
causing a first battery cell to enter a ship mode, wherein a positive electrode of the first battery cell is coupled to a first node, with the first node coupled to the first discharge circuit and a first check circuit (See Fig. 4, battery 31 is connected to the discharge load 45 and to switch Q1 and diode 37 which maps to a check circuit; see also 0074, a ship mode here is considered to be where the battery is neither fully charged nor discharged, and the control circuit controls the discharging such that the battery is not excessively charged); 
and disabling the first discharge circuit by the controller (See 0074, during a balancing operation, discharge is only to bring batteries below 3.5 V threshold);
wherein the first discharge circuit transfers a current from a system of circuit of the electronic device and the first check circuit to a ground (See Fig. 4, the resistor takes current from the battery and discharges it to ground)
and wherein the power input/output end is coupled between the system circuit and the controller, and the power input/output end couples the system circuit to the controller (See Fig. 4, terminals 22P and 22N coupled the engine start up device/charger to the battery 30, and the control unit is connected by voltage detection unit 65).
Nakamoto does not explicitly disclose that the discharge circuit receives a first leakage current generated from the system circuit and admitted to a power input/output end and passing through the first check circuit and transfers the first leakage current to ground.
However, this would be obvious in light of Li.  Li discloses a battery charging and discharging circuit with a check circuit that receives a first leakage current generated from the system circuit and admitted to a power input/output end and passing through the first check circuit transfers the first current leakage to ground (See Li, Fig 10, the check circuit QchgA is created by a diode and switch identical to applicant’s check circuit in Fig. 1; in 0021 of Applicant’s specification, the leakage current is inherent to the diode of the check circuit and so this maps;, the leakage current would go from the positive terminal of battery 1002A, which maps to a power input output end to ground).
Nakamoto and Li are analogous art in the field of battery charging and discharging circuits. It would have been obvious to a person of ordinary skill in the art that the check circuit of Li could be used as a check circuit in Nakamoto, for the purpose of charging the battery as this is a known charge circuit configuration as shown by Li (See Li, 0024, switch 220 and its diode are used to control charging current to the battery).

In regards to claim 5, Nakamoto does not explicitly disclose enabling a second discharge circuit by a controller; 
causing a second battery cell to enter a ship mode, wherein a positive electrode of the second battery cell is coupled to a second node, with the second node coupled to the second discharge circuit and a second check circuit and disabling the second discharge circuit by the controller.
However, having a second battery with an identical check circuit and discharge circuit would be obvious to a person of ordinary skill in the art when having two batteries connected in parallel as shown by Li (See Li, Fig. 10, each battery 100A and 100B has its own check circuit QchgA between it and the load).
Nakamoto and Li are analogous art in the field of battery charging and discharging circuits.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have a duplicate battery, check circuit and discharge circuit in order to have multiple batteries in parallel, increasing the ability of the batteries to power the load.

	In regards to claim 6, the combination further discloses the step of causing the first battery cell and the second battery cell to enter the ship mode comprises: unlocking a management chip of the battery module; and causing by the management chip the first battery cell and the second battery cell to enter the ship mode (See Nakamoto, Fig. 6 and 0074, here the control device is unlocked the voltage detection system determining that a battery has exceeded the 3.5 V threshold.).

	In regards to claim 7, the combination further discloses the first discharge circuit transfers a current from a system circuit of the electronic device and the first check circuit to a ground (See Nakamoto, Fig. 4, the discharge circuit flows to ground), receives a first leakage current generated from the system circuit and passing through the first check circuit, and transfers the first leakage current to the ground (See Li, Fig 10, the check circuit QchgA is created by a diode and switch identical to applicant’s check circuit in Fig. 1; in 0021 of Applicant’s specification, the leakage current is inherent to the diode of the check circuit and so this maps; when this is used as the system circuit in Nakamoto, the leakage current would go through the discharge circuit to ground), whereas the second discharge circuit transfers a current from the system circuit and the second check circuit to the ground, receives a second leakage current generated from the system circuit and passing through the second check circuit, and transfers the second leakage current to the ground (Again, it would be obvious to have two batteries/check circuits/discharge circuits when one has two batteries connected in parallel, to increase the batteries ability to power the system device).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In light of Applicant’s amendments, a new primary reference, Nakamoto, has been used.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL N DIBENEDETTO whose telephone number is (571)272-3578. The examiner can normally be reached M-F, 10:30-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla  can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MND
01/25/2022
/MICHAEL N DIBENEDETTO/Examiner, Art Unit 2859                                                                                                                                                                                                        
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        February 2, 2022